              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves and
all others similarly situated,

       Plaintiffs,                                    No. 2:18-cv-05630-PD

                     v.

GRUBHUB INC.,

              Defendant.


         DEFENDANT GRUBHUB INC.’S SUPPLEMENTAL BRIEF
              SUPPORTING ITS ARBITRATION MOTION

      As contemplated by the Court’s standing order, Defendant Grubhub Inc.

submits this supplemental brief supporting its arbitration motion (ECF 15) for the

limited purpose of opposing Plaintiffs’ request in their surreply that the Court “strike”

proper rebuttal arguments and materials in Grubhub’s reply. ECF 20 (“Surreply”)

at 9–10; see ECF 3 ¶ VI(B) (“Unless otherwise ordered, [the Court] will accept . . .

supplemental briefs”). Contrary to Plaintiffs’ surreply arguments, Grubhub’s reply

does not make “new” legal or factual assertions beyond the scope of Plaintiffs’

opposition. Surreply 9. Rather, the reply properly rebuts the legal and factual

assertions made for the first time in Plaintiffs’ opposition—arguments that Grubhub

could not and did not anticipate—the very purpose of a reply brief. Any request to

strike should be denied, as it would materially limit Grubhub’s ability to respond to
Plaintiffs’ opposition, prejudicing Grubhub and leaving the record incomplete on the

important question of arbitration. 1

        First, contrary to Plaintiffs’ assertions, Grubhub’s reply makes no new “legal

assertions” beyond the scope of the arguments made in Plaintiffs’ opposition. That

is clear when comparing the opposition and reply side by side:

    • The opposition argued, first, that the written contracts “do not contain nor in-

       corporate an arbitration clause” (Opp. 7 (capitalization omitted)), so Grubhub

       replied that the written contracts indeed “incorporate terms of use mandating

       arbitration” by expressly referencing the URL grubhub.com/legal, which has

       always included a link to the relevant Terms of Use and which has prominently

       referenced the URL grubhub.com/legal/terms-of-use since June 2018 (Reply 1–

       3); see also ECF 15-1 (“Opening Br.”) at 9–12.

    • Plaintiffs argued, second, that Grubhub “provided no notice of the arbitration

       clause posted on its website” (Opp. 9 (capitalization omitted)), so Grubhub re-

       plied that it indeed gave “adequate notice of changes to its Terms of Use” to

       Plaintiffs (sophisticated commercial entities that enforce their own website

       terms of use) through the contracts and Terms themselves and notifications on




1
 Despite the limited scope of this supplemental brief, Grubhub continues to dispute
all of Plaintiffs’ surreply arguments, for the reasons already explained in detail in
Grubhub’s opening brief (ECF 15) and reply (ECF 19).


                                          -2-
     Grubhub’s website, which Plaintiffs admitted visiting (Reply 3–6); see also

     Opening Br. 13–15.

 • Plaintiffs argued, third, that Grubhub “provided no notice of the arbitration

     clause on the GFR [sic]” (Opp. 15 (capitalization omitted)), so Grubhub replied

     that Plaintiffs indeed “had actual notice of the GFR Terms” by clicking the link

     to the GFR Terms nine times in the last nine months (Reply 7–8 (emphasis

     added)), and that Plaintiffs “also had constructive notice of the GFR Terms”

     through their constant use of the GFR platform, which conspicuously displays

     the GFR Terms on webpages that Mr. Narula and Ms. Kelly admitted (for the

     first time in Plaintiffs’ opposition) that they visit regularly (Reply 8–11); see

     also Opening Br. 16–23.

 • Finally, Plaintiffs argued that “this dispute is outside the scope” of the arbitra-

     tion clauses (Opp. 23 (capitalization omitted)), so Grubhub replied that the ar-

     bitration provisions indeed “cover this dispute” given their broad scope (Reply

     11); see also Opening Br. 23–25.

The reply thus does not have “new” legal assertions—only proper rebuttal arguments.

      Nor does Grubhub’s reply contain “new factual assertions” outside the scope

of Plaintiffs’ opposition, as Plaintiffs contend. Surreply 8–9. Rather, the reply cites

to and attaches materials that directly and properly rebut key factual assertions, made

for the very first time and which Grubhub could not and did not anticipate, in



                                         -3-
Plaintiffs’ opposition and the accompanying Narula and Kelly declarations. See

ECF 19-1 (“Reply Declaration”). These rebuttal materials are therefore appropriate

and should be considered. See Smith v. Johnson, 862 F. Supp. 1287, 1289 (M.D. Pa.

1994) (a movant should not “be expected to anticipate” in its opening brief “(and

therefore provide a reply and documentation for) every argument or factual assertion

made by . . . the respondent’s brief in opposition”); Defillipis v. Dell Fin. Servs.,

2016 WL 394003, at *7 (M.D. Pa. Jan. 29, 2016) (permitting a reply declaration that

was within the scope of and “responsive” to opposition materials).

        Again, a comparison of the opposition and reply makes this clear.

    • Plaintiffs asserted, for example, that the written contracts only “reference terms

       at URL www.Grubhub.com/legal” (Opp. 7), so the Reply Declaration made

       clear that the Terms of Use “have been posted and available to all visitors or

       users on or through the URL, www.Grubhub.com/legal,” since 2011; that an

       arbitration provision was added to the Terms of Use in 2016; and that, “as of

       June 4, 2018,” the Privacy Policy located at grubhub.com/legal has expressly

       and prominently referenced, at the outset, the URL grubhub.com/legal/terms-

       of-use.2 ECF 19-1 ¶¶ 1–5; see also Opening Br. 9–16.



2
  Plaintiffs are therefore incorrect when they claim that, “until 2019, there was no
reference to grubhub.com/legal/terms-of-use” at the URL listed in the written con-
tracts (grubhub.com/legal), and that the reply “does not disclose when its Privacy
Policy began to cross-reference to URL grubhub.com/legal/terms-of-use.” Surreply


                                           -4-
 • Plaintiffs asserted, next, that the 2018 popup giving Plaintiffs notice of grub-

    hub.com/legal’s 2018 Terms of Use “appeared only when accessing

    www.Grubhub/com/legal/terms-of-use, rather than the homepage” of grub-

    hub.com (Opp. 15), so the Reply Declaration made clear that the “2016 banner

    notifications and the 2018 timed pop-ups providing notice of updates to the

    Terms of Use were visible on both the Grubhub.com homepage and the Terms

    of Use page for at least 30 days.” ECF 19-1 ¶ 6 (emphasis added); see Opening

    Br. 13–14.

 • Plaintiffs then asserted that Grubhub “never provided Plaintiffs with actual or

    constructive notice” of the GFR Terms of Use and arbitration provision (Opp.

    15), but Plaintiffs’ opposition brief and declarations also admitted (for the first

    time) that Mr. Narula and Ms. Kelly accessed and used particular portions of

    the GFR platform (see ECF 18-1 ¶ 19; ECF 18-3 ¶ 21). Thus, directly respond-

    ing to these first-time admissions of access to GFR, the Reply Declaration made

    the following clear:

         o For actual notice, “Tiffin GFR users’ accounts,” including administra-

            tive accounts assigned to Mr. Narula, “have clicked on, linked through


2 & n.2 (emphasis added). The reply makes clear that grubhub.com/legal has “con-
spicuously” referenced the URL grubhub.com/legal/terms-of-use “since June 2018
(well before this suit).” Reply 2–3 (emphasis added); see ECF 19-1 ¶ 5 (same,
screenshotting Plaintiffs’ own exhibit).


                                         -5-
             to, and accessed the GFR ‘Terms of use’ nine (9) times since

             June 8, 2018,” including “five (5) times before this lawsuit was filed”

             (ECF 19-1 ¶¶ 11–13 (emphasis added)), and Plaintiffs have continued

             to use Grubhub and GFR to this very day, even after the motion to com-

             pel arbitration was filed, putting them on further actual notice of the

             arbitration provisions.3 Id. ¶¶ 12–18, 20–21.

          o For constructive notice, a plainly visible link to the GFR Terms is “pre-

             sent on nearly every [web]page” of GFR, including webpages that

             Mr. Narula and Ms. Kelly admitted (for the first time in their declara-

             tions) to visiting regularly. Id. ¶¶ 7–10, 14–22; Opening Br. 16–23.

      The Reply Declaration is, therefore, proper rebuttal evidence. Filing the reply

without it would have materially limited Grubhub’s ability to respond to Plaintiffs’

opposition, prejudicing Grubhub and wasting both the parties’ and this Court’s time



3
  As Grubhub explained in the reply, Plaintiffs’ continued use of Grubhub and GFR
after undisputed actual notice binds them under Illinois law, as Plaintiffs have ter-
minable-at-will contracts with Grubhub that they have not canceled, choosing in-
stead to continue the parties’ relationship to benefit from ongoing access to diners
and orders through Grubhub and GFR. See Reply 6 (citing cases like Bass and Gar-
ber). Plaintiffs’ cited cases are inapposite (see Surreply 12 n.15 (citing Jiminez,
Balasanyan, Williams, and In re Currency Conversion)), as they all involved at-
tempts to add arbitration provisions across an entire class for the very first time after
the lawsuit was filed—unlike here, where the arbitration provisions have been in
effect since 2016, long before Plaintiffs filed suit, and the individual named Plaintiffs
have chosen to continue their terminable-at-will relationships with Grubhub and
GFR even after learning of the arbitration provisions in the relevant Terms of Use.


                                          -6-
and resources. Plaintiffs, on the other hand, point to no prejudice—nor could they—

as they responded to the reply materials in their surreply, argue about and seek to

submit “rebuttal evidence” of their own, and do not argue for arbitration-related dis-

covery or a hearing—giving the Court no reason not to consider the Reply Declara-

tion. Surreply 9–12.

      Grubhub acknowledges the standing order’s statement that “[r]eply and sur-

reply briefs shall not include exhibits or declarations” (ECF 3 ¶ VI(B)), but Grubhub

respectfully submits that the standing order was entered “in an effort to comply with

Federal Rule of Civil Procedure 1’s mandate ‘to secure the just, speedy, and inex-

pensive determination of every action.’” Id. at 1. For the reasons above, “striking”

the materials accompanying the reply, as Plaintiffs request, would not serve Rule 1’s

purposes in these circumstances and would go against the principle that disputes

should be decided based on the merits and the evidence, not on procedural grounds.

Wright & Miller, 4 Fed. Prac. & Proc. § 1029 (4th ed. 2018) (“The primary purpose

of procedural rules is to promote the ends of justice.”). This principle is particularly

important here, because courts must “rigorously enforce agreements to arbitrate”

under the Federal Arbitration Act, Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,

221 (1985), a statute that “leaves no place for the exercise of discretion” and “man-

dates that district courts shall direct the parties to proceed to arbitration” when a

valid arbitration agreement exists. Id. at 218.



                                          -7-
      For these reasons, the Court should reject Plaintiffs’ request to “strike” rebut-

tal materials attached to Grubhub’s reply that are within the scope of, and directly

responsive to, Plaintiffs’ opposition.




                                         -8-
Dated: April 15, 2019    /s/ Rebekah B. Kcehowski
                        Rebekah B. Kcehowski
                        JONES DAY
                        500 Grant Street, Suite 4500
                        Pittsburgh, PA 15219
                        T: (412) 391-3939
                        F: (412) 394-7959
                        rbkcehowski@jonesday.com

                        Attorney for Defendant
                        Grubhub Inc.
                         CERTIFICATE OF SERVICE

      I hereby certify that on April 15, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the forego-

ing document is being served this day on counsel of record identified via transmis-

sion of Notices of Electronic Filing generated by CM/ECF.

                                           /s/ Rebekah B. Kcehowski
                                          Rebekah B. Kcehowski
